Citation Nr: 0902284	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  02-15 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The veteran served on active military duty from July 1988 to 
February 1992 and again from April 1998 to September 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Muskogee, Oklahoma (during this appeal the veteran relocated 
to Utah).  In that decision, the RO denied service connection 
for bilateral hearing loss.  

The veteran was afforded a Board hearing in Salt Lake City, 
Utah in March 2006.  In June 2006, the Board remanded this 
issue for compliance with the Veterans Claims Assistance Act 
of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2005) and 38 C.F.R. § 3.159 
(2008).  

FINDING OF FACT

The veteran does not have a chronic bilateral hearing loss 
for VA compensation benefit purposes that is related to his 
period of active service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated in 
service and sensorineural hearing loss may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 
1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist 

In June 2001, the RO issued a rating decision denying service 
connection for bilateral hearing loss.  The RO did not issue 
a letter notifying the veteran of the VCAA until December 
2005, more than four years after the June 2001 rating 
decision.  The RO did not re-adjudicate the matter after the 
VCAA letter was sent, as required by Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  Additionally, the December 2005 
VCAA letter addressed information regarding a reopened claim, 
when the veteran's current claim came from a non-final 
decision.  As a result, the Board remanded the issue of 
service connection for bilateral hearing loss.  

In a July 2006 letter, the agency of original jurisdiction 
(AOJ) satisfied its duty to notify the veteran under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2008).  The AOJ notified the appellant of information and 
evidence necessary to substantiate his claim for service 
connection.  He was notified of the information and evidence 
that VA would seek to provide and the information and 
evidence that he was expected to provide.  The veteran was 
also informed of the process by which initial disability 
ratings and effective dates are assigned.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board finds the duty to notify has been fulfilled.  

The Board finds that the duty to assist provisions of the 
VCAA have been fulfilled with respect to the increased rating 
issue on appeal.  All relevant treatment records adequately 
identified by the veteran have been obtained and associated 
with his claims folder.  He was given a VA examination in 
April 2001 and March 2005.  

II.  Legal Criteria 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2008).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

In addition, service connection for certain diseases, such as 
an organic disease of central nervous system like bilateral 
hearing loss, may also be established on a presumptive basis 
by showing that it manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (2008).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).  

III.  Analysis

The veteran contends that he suffers from bilateral hearing 
loss which he incurred during his time in service.  In his 
December 2001 notice of disagreement, the veteran stated that 
he was given a hearing aid while he was in service.  At the 
March 2006 Board hearing, the veteran stated that he knew 
that his hearing loss was "in the high end frequencies" but 
stated that he was disturbed by background noise which made 
it difficult for him to communicate with others.  (Hearing 
Transcript, p 3.)

The veteran's November 1987 enlistment examination showed his 
hearing to be within normal limits for the frequencies listed 
in 38 C.F.R. § 3.385, as did an April 1989 audiogram.  The 
April 1989 audiogram did list the veteran as having a hearing 
loss profile and noted that he was routinely exposed to 
hazardous noise.  The April 1989 audiogram showed an auditory 
threshold of 65 decibels for the frequency of 6000 Hertz (not 
a frequency listed in 38 C.F.R. § 3.385).  

A January 1990 service treatment record shows that the 
veteran went to audiology to find out if he met the 
requirements for a specialty.  He was found to have an 
asymmetrical loss of hearing which existed prior to service 
and "may have progressed at 6000 Hertz."  The record reads 
"Patient states he was improperly fit with earplugs when he 
entered."  The assessment was moderate to severe hearing 
loss at the frequencies of 6000 to 8000 Hertz.  It was noted 
that soft tissue swelling at the 6000 Hertz was explained by 
improperly fit ear plugs.  

In May 1990, the veteran was given an auditory brainstem 
response test (ABR).  A treatment record from the same month 
noted that a wave for the right ear had a longer latency than 
the left ear, but that it was "not grossly abnormal."  An 
October 1990 service treatment record notes that the 
veteran's high-frequency hearing deficit was "causing 
problems" in language school.  This record states there was 
a need to rule out a "retrobulbar lesion with hearing 
deficit."  A consultation report from the same month gave an 
assessment of asymmetric high frequency sensorineural hearing 
loss for the right ear.  Another treatment record from 
November 1990 notes the asymmetric hearing loss in the right 
ear (the record mistakenly references the left ear at the top 
of the document).  A follow up ABR from November 1990 states 
that the result was within normal limits, given the 
recognized right ear hearing loss at 6000 Hertz.  A December 
1990 report of medical history audiogram showed the 
following:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15/15
20
10
20
LEFT
25
20/20
5
5
10

Service treatment records note that wax build-up in the 
veteran's ear made evaluation impossible in March and April 
1991.  A September 1991 audiological evaluation showed the 
veteran's hearing to be within normal limits for the 
38 C.F.R. § 3.385 frequencies.  The treatment record from 
September 1991 notes that the veteran was a musician and was 
able to hear better with his eyes closed.  It also notes 
there was no significant difference from 1990 and earlier 
audiograms.  The assessment continued to be severe high 
frequency sensorineural hearing loss at 6000 and 8000 Hertz 
"suggestive of noise exposure" for the right ear.  The left 
ear was within normal limits.  

An April 1998 audiogram showed the veteran's hearing to be 
within normal limits for the 38 C.F.R. § 3.385 frequencies 
except for 500 Hertz in the left ear, which showed a reading 
of 40.  A December 1998 audiogram showed the veteran's 
hearing to be within normal limits (30 decibels at 500 Hertz 
for the left ear) for the 38 C.F.R. § 3.385 frequencies, as 
did a January 2000 audiogram (20 decibels at 500 Hertz for 
the left ear).  

In January 2001, the veteran was given three audiograms, 
which showed the following:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
10
30
LEFT
30
20
05
20
20




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
10
25
LEFT
40
35
25
25
30




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
10
40
LEFT
25
30
10
15
15

At the time of the third audiogram in January 2001, the 
veteran reported difficulty hearing with conversation and 
background music.  An otoscopic examination showed the right 
ear to be clear and the left to have some sclerosis.  The 
assessment was right mild to moderate severe hearing loss for 
the right ear and for the left ear mild conductive loss at 
500 and 1000 Hertz.  

A February 2001 report of medical evaluation showed the 
following audiometer results:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
10
40
LEFT
25
30
10
15
15

A March 2001 follow up record for lab and computed tomography 
(CT) scan showed an assessment of sensorineural hearing loss 
for the right ear.  The veteran was cleared for a hearing 
aid.  

In April 2001, the veteran was given a VA examination by a 
contract examiner.  At the examination, it was noted that the 
veteran was in the process of getting a hearing aid fitted 
for his right ear.  Pure tone audiometric results were as 
follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
10
30
LEFT
30
25
10
15
20

Word discrimination scores using the Maryland CNC word list 
were 100 percent bilaterally.  The examiner described 
reliability as fair.  

A June 2001 medical evaluation board report states that the 
veteran had hearing loss with an origin of approximately 
1999.  It states that this disability did not exist prior to 
service but was not permanently aggravated by service.  An 
August 2001 physical evaluation board form recommended 
separation for the veteran primarily based upon other health 
problems.  

A March 2005 VA examination report noted the veteran's past 
acoustic trauma while he was in service and his complaints 
that he was having a difficult time hearing others.  Pure 
tone audiometric results were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
25
25
35
LEFT
35
35
25
15
10

Speech recognition scores were 100 percent bilaterally.  Once 
again, pure tone audiometry showed profound sensorineural 
hearing loss at 6000 to 8000 Hertz in the right ear, with 
slight conductive hearing loss of a mild degree in that ear.  
The left ear showed also a mild conductive hearing loss in 
the left ear.  The examiner noted that the pure tone averages 
did not exceed the VA standard for hearing disability in both 
ears.  

After reviewing the record, the Board does not find that 
service connection can be granted for bilateral hearing loss.  
While testing in service did reflect findings of hearing loss 
in both ears at times; at other times the hearing was within 
normal limits for VA compensation purposes.  However, by the 
time of the April 2001 VA examination, the audiometric 
results did not reflect a hearing loss for VA compensation 
purposes.  Nor was there such a showing at the March 2005 VA 
examination.  In fact, despite complaints of hearing loss, 
there is no record of a post service examination reflecting a 
hearing deficit for VA compensation purposes.  

For service connection, chronicity must be shown.  See 
38 C.F.R. § 3.303(b) (2008).  While there is evidence hearing 
loss at times in service, at other times hearing was within 
normal limits.  See 38 C.F.R. § 3.385.  However, at no time 
following service has the veteran exhibited a hearing loss 
for VA compensation purposes.  Absent a showing of current 
hearing loss, there is no basis to grant service connection.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza 
v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] 
service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability").  

It follows that a clear preponderance of the evidence is 
against the claim for service connection for bilateral 
hearing loss.  The benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


